UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from 000-54629 Commission File Number GMCI CORP. (Exact name of registrant as specified in its charter) Nevada 47-5567250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1255 W. Rio Salado Parkway, Suite 215 Tempe, Arizona 85281 (Address of principal executive offices) +1 480-830-2700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] Yes [X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court [ ] Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: As of July 15, 2016, GMCI Corp. had 720,802,346 shares of common stock issued and outstanding. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 9 SIGNATURES 10 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Page Unaudited Consolidated Balance Sheetsas of March 31, 2015 and December 31, 2014 F-1 Unaudited Consolidated Statements of Operationsfor the three months ended March 31, 2015 and 2014 F-2 Unaudited ConsolidatedStatements of Cash Flowsfor the three months ended March 31, 2015 and 2014 F-3 Unaudited Statements of Stockholders' Deficit for the period ended March 31, 2015 F-4 Notes to the Unaudited Consolidated Financial Statements F-5 to F-10 3 GMCI Corp. Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses and deposits Amounts due from related parties Total Current Assets Plant and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts Payable and accrued liabilities $ $ Convertible notes - Advances payable, related party Total Current Liabilities Total Liabilities Stockholders' Deficit Common stock - $0.001 par value; 4,000,000,000 shares authorized, 500,802,346 and 500,000,000 issued and outstanding at March 31, 2015 and December 31, 2014 Preferred Stock - $0.001 par value; 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2015 and December 31, 2014 - - Additional Paid in Capital (531,878 ) ) Other comprehensive income (loss) ) Accumulated deficit (503,743 ) ) Total Stockholders' Deficit (532,097 ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to the financial statements F-1 GMCI Corp. Statements of Operations (Unaudited) Three Months Ended March 31, Three Months Ended March 31, Revenue $
